                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 1 of 17



                     1   JONATHAN D. LOEB (State Bar No. 211749)
                         jonathan.loeb@dechert.com
                     2   NISHA PATEL (State Bar No. 281621)
                         nisha.patel@dechert.com
                     3   CHARLES HSU (State Bar No. 328798)
                         charles.hsu@dechert.com
                     4   DECHERT LLP
                         3000 El Camino Real, Suite 650
                     5   Palo Alto, CA 94306
                         Telephone: +1 650 813 4800
                     6   Facsimile: +1 650 813 4848

                     7   Attorneys for Plaintiff
                         Tonette L. Vazquez
                     8

                     9                                   UNITED STATES DISTRICT COURT

                   10                               NORTHERN DISTRICT OF CALIFORNIA

                   11                                       SAN FRANCISCO DIVISION

                   12

                   13    TONETTE L. VAZQUEZ,                              Case No. 3:18-cv-07012-JCS

                   14                       Plaintiff,                    SECOND AMENDED COMPLAINT

                   15           v.

                   16    CHAD WOLF, Acting Secretary,                     JURY TRIAL DEMANDED
                         Department of Homeland Security
                   17    (Transportation Security Administration),

                   18                       Defendant.

                   19
                   20

                   21                                           INTRODUCTION

                   22           1.      Plaintiff Tonette L. Vazquez (“Plaintiff” or Ms. Vazquez”) brings this action

                   23    pursuant to Title VII of the Civil Rights Act of 1964 against Chad Wolf, in his official capacity as

                   24    Acting Secretary of the United States Department of Homeland Security, Transportation Security

                   25    Administration (“Defendant” or “TSA”), to remedy acts of employment discrimination,

                   26    retaliation, and hostile work environment perpetrated against her.

                   27           2.      On November 11, 2018, Ms. Vazquez, appearing pro se, filed the initial Complaint

                   28    for employment discrimination in this case. On July 26, 2019, Ms. Vazquez, appearing again pro
D ECHERT LLP
ATTO RNEY S AT LAW                                                                            SECOND AMENDED COMPLAINT
 SILICON VA LLEY                                                                                          18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 2 of 17



                     1   se, filed a First Amended Complaint re-alleging her claims under Title VII. On December 3,

                     2   2019, the Court appointed volunteer attorneys at Dechert LLP at the request of the Federal Pro

                     3   Bono Project and stayed all proceedings for four weeks from the date of the order. Plaintiff now,

                     4   represented by pro bono counsel, files this Second Amended Complaint to allege additional facts

                     5   relevant to her claims.

                     6          3.      During the time that Ms. Vazquez was employed by Defendant, she was subject to

                     7   constant harassment, bullying, and discrimination due to her status as an African American Latino

                     8   breastfeeding mother. Ms. Vazquez was also the target of unlawful acts perpetrated against her

                     9   by Defendant in retaliation to her protected acts, including, among others, making informal
                   10    complaints to supervisors regarding the hostile work environment and the initiation of an EEO

                   11    complaint. This harassment, bullying, and retaliation eventually caused Ms. Vazquez to suffer a

                   12    stress-induced seizure while on the job and forced Ms. Vazquez to take medical disability leave,

                   13    during which time she was terminated.

                   14                                      JURISDICTION AND VENUE

                   15           4.      This Court has jurisdiction over the subject matter pursuant to 28 U.S.C. § 1331, in

                   16    that this case arises under federal law, specifically, Title VII of the Civil Rights Act (“Title VII”),

                   17    42 U.S.C. §§ 2000e to 2000e-17.

                   18           5.      Venue is proper within this District under 28 U.S.C. §§ 1391, because the events

                   19    giving rise to Plaintiff’s claims occurred in this District, including the acts of discrimination,
                   20    harassment, and retaliation.

                   21                              EXHAUSTION OF ADMINISTRATIVE REMEDIES

                   22           6.      Ms. Vazquez initiated charges with U.S. Equal Employment Opportunity

                   23    Commission (“EEOC”) on June 30 2014. She filed a formal EEOC complaint against TSA on

                   24    November 14, 2014. On August 24, 2018, the EEOC issued Ms. Vazquez a Notice of Right to

                   25    Sue, which she received on or about August 27, 2018.

                   26           7.      Pursuant to 42 U.S.C. §§ 2000e-16(c), Ms. Vazquez timely filed this present action

                   27    on November 19, 2018 and has complied with all administrative prerequisites to bring this

                   28    lawsuit.
D ECHERT LLP
ATTO RNEY S AT LAW                                                                             SECOND AMENDED COMPLAINT
                                                                          -2-
 SILICON VA LLEY                                                                                           18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 3 of 17



                     1                                                PARTIES

                     2          8.      Plaintiff Tonette L. Vazquez is an African American Latina mother.

                     3          9.      From September 23, 2012 to August 26, 2014, Ms. Vazquez was employed as a

                     4   Transportation Security Officer (“TSO”) by the TSA.

                     5          10.     Defendant is a federal agency within the United States Department of Homeland

                     6   Security and has continuously employed at least fifteen employees during the relevant time

                     7   period. Defendant is therefore an “employer” within the meaning of Title VII.

                     8                                     FACTUAL ALLEGATIONS

                     9          11.     Defendant hired Ms. Vazquez as a TSO on September 23, 2012.
                   10           12.     Ms. Vazquez’s responsibilities at the TSA included providing security and

                   11    protection of air travelers, airports and aircraft; operating many different types of screening

                   12    equipment and technology to identify potentially dangerous objects in baggage, on passengers, or

                   13    being transported to aircraft; and interacting with passengers.

                   14           13.     During her employment as a TSO, Ms. Vazquez received positive evaluations

                   15    from her superiors, including TSO Supervisor Domingo Sanchez and Transportation Security

                   16    Manager Michael Simmons. For example, on October 10, 2013, Plaintiff “Exceeded

                   17    Expectations” in her performance appraisal. On March 29, 2014, Plaintiff received a “very good”

                   18    Core Competencies Evaluation. On April 18, 2014, Plaintiff received a “very good”

                   19    Transportation Officer Performance Systems evaluation.
                   20           14.     The TSA also awarded Ms. Vazquez for her work performance, including through

                   21    cash awards, letters of recognition, a commemorative metal coin, and an article that described her

                   22    as an outstanding TSO. For example, on May 1, 2014, Ms. Vazquez was awarded the “$100 On-

                   23    the-Spot Award” for her “excellent awareness and vigilance.” Upon information and belief, on or

                   24    around August 2014, Ms. Vazquez was also mentioned in an internal newsletter, “TSA Across

                   25    America Briefing,” for being an outstanding TSO.

                   26           15.     On March 23, 2013, Ms. Vazquez notified TSA Human Resource Specialist Kathy

                   27    Barry via email that she was pregnant, stating that she was due in November 2013. Before March

                   28
D ECHERT LLP
ATTO RNEY S AT LAW                                                                           SECOND AMENDED COMPLAINT
                                                                         -3-
 SILICON VA LLEY                                                                                         18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 4 of 17



                     1   2013, Ms. Vazquez felt respected by her co-workers and supervisors. After announcing her

                     2   pregnancy, however, Ms. Vazquez felt a drastic change in the workplace environment.

                     3          16.     Ms. Vazquez obtained approval from TSA to take maternity leave from November

                     4   11, 2013 to February 9, 2014.

                     5          17.     During the second trimester of Ms. Vazquez’s pregnancy in 2013, Ms. Vazquez

                     6   requested a transfer to the Oakland Airport headquarters, the Oakport Office, which is the local

                     7   base for human resources, training, and other similar operations. Ms. Vazquez requested this

                     8   transfer due to her recent diagnosis of gestational diabetes, which required her to regularly test

                     9   her blood sugar, and because, upon information and belief, the Oakport Office had easier access
                   10    to running water allowing Ms. Vazquez to wash her hands after handling needles. She had a

                   11    conversation with TSA Human Resource Specialist Andrea Cabida regarding her request and the

                   12    two discussed other women that were permitted to transfer to the Oakport Office during their

                   13    pregnancies for health-related reasons. Nevertheless, Ms. Cabida denied Ms. Vazquez’s request,

                   14    stating that gestational diabetes was not an illness.

                   15           18.     Upon information and belief, pregnant employees not of Plaintiff’s race or national

                   16    origin, for example Asian TSA employee Kieu Ton, were routinely permitted to transfer to

                   17    Oakport. However, upon information and belief, another pregnant African American TSO who

                   18    went by the name “Princess,” was also denied permission to transfer to Oakport during her

                   19    pregnancy. Moreover, upon information and belief, another African American TSO, Rhonda
                   20    Amos, was similarly denied permission to transfer to Oakport due to a medical condition and was

                   21    later terminated.

                   22           19.     Ms. Vazquez was eventually allowed to transfer to Oakport only four days before

                   23    her planned maternity leave.

                   24           20.     Prior to going on maternity leave, and consistent with the requirements of the Fair

                   25    Labor Standards Act (29 U.S.C. §207(r)) and the TSA’s Management Directive 1100.63-1, Ms.

                   26    Vazquez notified Andrea Cabida, Kathy Barry, and Kandis Smith, that, upon returning from

                   27    maternity leave, she would need a private room with a sink and running water to express

                   28    breastmilk.
D ECHERT LLP
ATTO RNEY S AT LAW                                                                           SECOND AMENDED COMPLAINT
                                                                          -4-
 SILICON VA LLEY                                                                                         18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 5 of 17



                     1          21.     Andrea Cabida denied Ms. Vazquez’s request and explained that Ms. Vazquez

                     2   should be okay with expressing breastmilk in a restroom.

                     3          22.     Ms. Vazquez left for maternity leave starting on November 11, 2013.

                     4          23.     While on maternity leave, Ms. Vazquez followed up with Andrea Cabida, Kathy

                     5   Barry, and Kandis Smith regarding her previous request for a private room to express breastmilk.

                     6   Kandis Smith and Andrea Cabida told Ms. Vazquez that a room would be ready for her to express

                     7   breastmilk upon her return from maternity leave.

                     8          24.     Ms. Vazquez returned to work as scheduled on February 9, 2014.

                     9          25.     Upon Ms. Vazquez’s return from maternity leave, she was temporarily assigned to
                   10    Oakport for additional trainings. While Ms. Vazquez was at Oakport, the TSA assigned her a

                   11    small corner of a male supervisor’s cluttered desk to express milk.

                   12           26.     When Ms. Vazquez returned to work at the airport terminal, no room was ready

                   13    for her to express breastmilk, and she was initially placed in the Terminal 2 Supervisor’s Office.

                   14           27.     On a daily basis, other TSA employees would bang on the door, interrupt, and

                   15    shout at Ms. Vazquez to return to work while she expressed milk in the Terminal 2 Supervisor’s

                   16    Office during her allotted break time.

                   17           28.     For example, starting on or about February 2014, while Ms. Vazquez was

                   18    expressing milk during her 15-minute breaks in the Terminal 2 Supervisor’s Office,

                   19    Transportation Security Manager Dawn Flanagan would regularly bang on the door, shout
                   20    Plaintiff’s name, ask her to hurry up, and tell her that she should not be in the room.

                   21           29.     On numerous occasions, while expressing milk in the Terminal 2 Supervisor’s

                   22    Office, Ms. Vazquez was forced to stop expressing breastmilk when other TSA employees, such

                   23    as Lead TSO Teame Woldegabriel and Dawn Flanagan, claimed that they needed to get their

                   24    personal belongings, do paperwork, get items from the stockroom, or use the computers. These

                   25    actions invaded Ms. Vazquez’s privacy, made her constantly fearful of intrusion, caused her to

                   26    spill breastmilk on several occasions, and took away from her short 15-minute breaks.

                   27           30.     On February 9, 2014, after complaining about these constant interruptions to Dawn

                   28    Flanagan and TSO Supervisor Jasmine Johnson, Ms. Vazquez was instructed to use a computer
D ECHERT LLP
ATTO RNEY S AT LAW                                                                           SECOND AMENDED COMPLAINT
                                                                         -5-
 SILICON VA LLEY                                                                                         18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 6 of 17



                     1   control room, which she shared with another African-American breastfeeding female TSO, Atraiu

                     2   Williams.

                     3          31.     Thereafter, Ms. Vazquez was moved back and forth between the Terminal 2

                     4   Supervisor’s Office and the computer control room to express milk.

                     5          32.     The computer control room was covered in dust and grime. In addition, as

                     6   discussed in greater detail below, other TSA employees constantly entered the computer control

                     7   room and regularly moved her personal belongings.

                     8          33.     On or around February 2014, Ms. Vazquez advised TSO Supervisor Domingo

                     9   Sanchez of the unsanitary conditions of the computer control room. Domingo Sanchez called Ms.
                   10    Vazquez a “janitor” and said that it was her responsibility to clean the computer control room

                   11    since she uses it to express milk.

                   12           34.     None of the rooms that the TSA provided Ms. Vazquez were in conformance with

                   13    the TSA’s internal guidelines for maternity accommodations. For example, internal guidelines

                   14    required that “[e]mployees will be provided a place, other than a bathroom, that is shielded from

                   15    view and free from intrusion from coworkers and the public which may be used to express breast

                   16    milk.” TSA Handbook to Management Directive 1100.63-1 (revision 6, dated 10/5/2011)

                   17    (emphasis added).

                   18           35.     The computer control room was passcode protected, and Ms. Vazquez was not

                   19    given the passcode. To enter the room to express milk, Ms. Vazquez had to request a supervisor
                   20    to open the door. Ms. Vazquez repeatedly requested the passcode to the room, but Defendant

                   21    never provided it to her.

                   22           36.     Upon information and belief, other similarly situated male TSA employees, such

                   23    as TSO Steve Paleo, were given the passcode and could access the computer control room

                   24    without asking for prior permission.

                   25           37.     Ms. Vazquez was subject to strictly enforced 15-minute breaks and was required to

                   26    notify a supervisor every time she wished to take a break.

                   27

                   28
D ECHERT LLP
ATTO RNEY S AT LAW                                                                         SECOND AMENDED COMPLAINT
                                                                        -6-
 SILICON VA LLEY                                                                                       18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 7 of 17



                     1          38.       Upon information and belief, similarly situated employees outside Ms. Vazquez’s

                     2   protected class were frequently permitted to take unlimited medical breaks, blood test breaks, and

                     3   smoking breaks outside their 15-minute break whenever they needed.

                     4          39.       Upon information and belief, similarly situated employees outside Ms. Vazquez’s

                     5   protected class could extend lunch breaks to account for the time needed to purchase food, and

                     6   use the restroom at any time without seeking permission. For example, upon information and

                     7   belief, similarly situated employee Steve Paleo could take extended lunch breaks that did not

                     8   include the time it took to purchase food.

                     9          40.       Upon information and belief, when Ms. Vazquez’s personal belongings were in the
                   10    breakroom, other TSA employees searched through Ms. Vazquez’s bags, ripped off the cover of

                   11    her Devotional Bible, opened her bags containing breastmilk expression equipment, and took and

                   12    hid her lunch.

                   13           41.       Upon information and belief, other TSA employees, such as Domingo Sanchez

                   14    and Transportation Security Manager Tai Lan, would search through Plaintiff’s bags in the

                   15    computer control room and place her breastmilk expression equipment on a table in plain view.

                   16           42.       Upon information and belief, Domingo Sanchez would degrade and treat Ms.

                   17    Vazquez like an animal. On numerous occasions, Domingo Sanchez would instruct Ms. Vazquez

                   18    to come to him by pointing to the ground as if he were communicating with a dog. Ms. Vazquez

                   19    has witnessed Domingo Sanchez treat TSOs outside of her protected classes (for example, non-
                   20    black and non-parenting employees), such as, Virginia Parilla, Steven Bang, and Jacqueline

                   21    Fuller, in a respectable and non-hostile manner.

                   22           43.       Upon information and belief, while Ms. Vazquez was still pregnant, TSO Paula

                   23    Barrett made comments towards Ms. Vazquez regarding her weight, making her feel like a pig.

                   24           44.       Upon information and belief, Steve Paleo told Ms. Vazquez that she was “a

                   25    disgrace to the Mexican people.”

                   26           45.       On April 26, 2014, during the beginning of Ms. Vazquez’s break, Lead TSO

                   27    Virginia Parilla entered the employee breakroom, yelled at Ms. Vazquez to get back to work, and

                   28    refused to allow Ms. Vazquez to express her breastmilk.
D ECHERT LLP
ATTO RNEY S AT LAW                                                                         SECOND AMENDED COMPLAINT
                                                                        -7-
 SILICON VA LLEY                                                                                       18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 8 of 17



                     1          46.     On June 26, 2014, TSO Supervisors Domingo Sanchez, Jasmine Johnson, and

                     2   Darryl Robinson called a meeting with Ms. Vazquez where they falsely accused her of taking

                     3   extended breaks and instructed her to provide a verbal schedule for expressing milk. Ms.

                     4   Vazquez requested and was denied union representation. On the same day, Ms. Vazquez reported

                     5   the false accusations and the hostile meeting to Michael Simmons, who smirked and told her that

                     6   he was the one who gave the supervisors permission to call the meeting.

                     7          47.     On June 27, 2014, Michael Simmons had a discussion with Ms. Vazquez, telling

                     8   her that she “was not a part of the agency’s family,” that she was “on the outside looking in,” and

                     9   “no matter what, the supervisors are always correct.” The conversation ended in Michael
                   10    Simmons, her white male supervisor, making a derogatory comment regarding Ms. Vazquez’s

                   11    race (African American), yelling: “Tonette you are not going to lose your job, not even Obama

                   12    can take your job away from you!”

                   13           48.     On the same day, Ms. Vazquez sent an email to Kandis Smith detailing the hostile

                   14    meeting, the false accusations, and the harassment and bullying by her coworkers and

                   15    supervisors.

                   16           49.     On June 30, 2014, Plaintiff initiated the EEOC process by contacting TSA’s Civil

                   17    Rights Division to make an informal complaint of unlawful discrimination.

                   18           50.     After initiating the informal EEO complaint process on June 30, 2014, the

                   19    harassment and bullying towards Ms. Vazquez intensified.
                   20           51.     Ms. Vazquez made numerous informal and internal complaints to supervisors

                   21    regarding her supervisors’ harassment and discriminatory conduct. However, the bullying and

                   22    misconduct only worsened.

                   23           52.     On July 3, 2014, Ms. Vazquez removed an oversized liquid from a passenger’s

                   24    bag, per TSA guidelines. Virginia Parilla publicly degraded Ms. Vazquez, shouting that she did

                   25    not know what she is doing and that it is wrong to take a 12-ounce liquid, despite the fact that

                   26    TSO Supervisor Peter Lopez stated that Ms. Vazquez was correct in removing the oversized

                   27    liquid. Upon information and belief, other employees outside of Ms. Vazquez’s protected classes

                   28
D ECHERT LLP
ATTO RNEY S AT LAW                                                                           SECOND AMENDED COMPLAINT
                                                                         -8-
 SILICON VA LLEY                                                                                         18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 9 of 17



                     1   have removed oversized liquids from passenger bags without being harassed, bullied, or degraded

                     2   by coworkers.

                     3          53.      On the same day, July 3, 2014, Ms. Vazquez reported this incident and the hostile

                     4   work environment to Transportation Security Managers Michael Simmons and Nicholas Ferreira

                     5   and requested that she be relocated to another terminal.

                     6          54.      Michael Simmons acknowledged Ms. Vazquez’s request but never took any action

                     7   to remove Ms. Vazquez from the hostile work environment.

                     8          55.      On July 15, 2014, Ms. Vazquez verbally complained to Transportation Security

                     9   Manager Sheila Danabar about the hostile work environment. However, Sheila Danabar also
                   10    failed to take any action to remove Ms. Vazquez from the hostile work environment.

                   11           56.      On July 17, 2014, fed up with the lack of privacy in the computer control room

                   12    where she expressed milk, Ms. Vazquez voiced her concerns to TSO Supervisors Khai Pham and

                   13    Domingo Sanchez. Khai Pham became upset, confrontational, and raised his voice, telling her

                   14    that the TSA would not make any accommodations for her.

                   15           57.      Later on the same day, while working as a bag checker in Terminal 2, Khai Pham

                   16    demeaned Ms. Vazquez by instructing her to leave her post to clean up other TSOs’ trash. On

                   17    information and belief, Kai Pham did not ask any other similarly-situated employees outside Ms.

                   18    Vazquez’s protected classes to pick up other TSOs’ trash.

                   19           58.      On July 18, 2014, Plaintiff sent a lengthy email complaint to Kandis Smith and
                   20    Joseph Rodrigues (also a TSA Assistant Federal Security Director) detailing Khai Pham’s

                   21    conduct and explaining how she felt she was being treated like a slave. In a separate e-mail to

                   22    Kandis Smith on the same day, Ms. Vazquez described the lack of privacy in the computer

                   23    control room, including how Domingo Sanchez and Tai Lan moved her items and embarrassed

                   24    her by placing her maternity equipment in plain view.

                   25           59.      Less than a week after Ms. Vazquez made these complaints, Tai Lan refused to

                   26    open the computer control room for Ms. Vazquez during her authorized 15-minute break to

                   27    express milk.

                   28
D ECHERT LLP
ATTO RNEY S AT LAW                                                                         SECOND AMENDED COMPLAINT
                                                                        -9-
 SILICON VA LLEY                                                                                       18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 10 of 17



                     1          60.      On July 25, 2014, while working as an X-ray operator, Ms. Vazquez witnessed

                     2   another TSO, Bernardo Novicio, conduct an improper bag check. Ms. Vazquez notified Khai

                     3   Pham of Bernardo Novicio’s violation of the TSA’s Standard Operating Procedures. Khai Pham

                     4   responded in a hostile manner, removed Ms. Vazquez as an X-ray operator, and angrily instructed

                     5   her to move to the bag checker position. After doing so, Ms. Vazquez asked Khai Pham for a

                     6   restroom break and to speak to a manager, which Khai Pham approved. As she began walking to

                     7   Terminal One to speak with a manager, however, Khai Pham obstructed her path and forced her

                     8   to fill out a witness statement report in the presence of two other TSO Supervisors Domingo

                     9   Sanchez and Jasmine Johnson. When Ms. Vazquez was finally allowed to leave to speak with a
                   10    manager, she collapsed, suffered a stress-induced seizure, and was taken to a local hospital via

                   11    ambulance.

                   12           61.      Ms. Vazquez was forced to take medical leave after her seizure on July 25, 2014.

                   13           62.      Ms. Vazquez started a claim for workers compensation. However, TSA

                   14    employees made it very difficult for Ms. Vazquez and did not cooperate with her requests

                   15    regarding the worker’s compensation paperwork, which resulted in its late filing.

                   16           63.      While on medical leave, in accordance with TSA’s request, Ms. Vazquez sent a

                   17    letter written by her doctor Joel Ambrosio, MS, PA-C, dated August 20, 2014, which stated that

                   18    Ms. Vazquez “recently had a seizure and fall at work which had rendered her completely disabled

                   19    and unable to work from 7/25/14 through 11/1/14,” and to “[p]lease excuse her from work during
                   20    this period.”

                   21           64.      The TSA terminated Ms. Vazquez’s employment via a letter dated August 26,

                   22    2014, less than two months after she initiated her EEO Complaint alleging unlawful

                   23    discrimination and harassment and merely weeks after her subsequent complaints to her

                   24    supervisors about the harassment and discriminatory conduct she was experiencing.

                   25           65.      According to the letter, the TSA terminated Ms. Vazquez’s employment based on

                   26    her purported “failure to follow policies, disrespectful conduct toward multiple supervisors and

                   27    failure to follow directions from your supervisor or other management officials.” The letter

                   28    alleged that Ms. Vazquez failed to follow her supervisor’s orders during the July 25, 2014
D ECHERT LLP
ATTO RNEY S AT LAW                                                                          SECOND AMENDED COMPLAINT
                                                                        - 10 -
 SILICON VA LLEY                                                                                        18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 11 of 17



                     1   incident and stated that Ms. Vazquez failed to comply with subsequent emails sent by Dawn

                     2   Flanagan and Nicholas Ferreira on August 20, 2014 and August 21, 2020 requesting Ms. Vazquez

                     3   to provide a written statement regarding the incident and to appear at the TSA office to complete

                     4   necessary documentation.

                     5           66.     The reasons provided by Defendant for Ms. Vazquez’s termination are pretext.

                     6   Defendant’s allegations regarding Ms. Vazquez’s behavior are inconsistent with the positive

                     7   performance reviews and awards she received during her employment.

                     8           67.     In fact, Ms. Vazquez had not failed to follow TSA policies or acted disrespectfully

                     9   toward her supervisors; rather, she had spoken up and complained about the harassing and
                   10    discriminatory conduct she had experienced on account of her race, color, national origin, and

                   11    lactating status.

                   12            68.     Moreover, after the July 25, 2014 incident, and upon receipt of the emails from

                   13    Dawn Flanagan and Nicholas Ferreira asking Ms. Vazquez to provide a witness statement, Ms.

                   14    Vazquez timely replied via email, stating: “I am unable to provide this at this moment. This is

                   15    to[o] stressful and affecting my health very badly.” At the time, Ms. Vazquez was still disabled

                   16    from the stress caused by the July 25, 2014 incident and was not medically cleared by her doctor

                   17    to return to work.

                   18            69.     Despite her medical condition, the TSA terminated her employment and cited her

                   19    failure to appear as a reason for the termination.
                   20                                           CAUSES OF ACTION

                   21                                       FIRST CLAIM FOR RELIEF

                   22                        Discrimination on the Basis of Race, Color, or National Origin

                   23                   (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e et seq.)

                   24            70.     Plaintiff re-alleges and incorporates herein the allegations set forth above.

                   25            71.     Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an

                   26    employer “to discriminate against any individual with respect to [her] compensation, terms,

                   27    conditions, or privileges of employment, because of…race, color…or national origin.” 42 U.S.C.

                   28    §2000e-2(a).
D ECHERT LLP
ATTO RNEY S AT LAW                                                                            SECOND AMENDED COMPLAINT
                                                                         - 11 -
 SILICON VA LLEY                                                                                          18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 12 of 17



                     1          72.     Ms. Vazquez is a member of a protected class on the basis of race, color, and/or

                     2   national origin. She is an African-American Latina.

                     3          73.     Plaintiff suffered adverse employment actions that materially affected her terms,

                     4   compensation, conditions, or privileges of employment, including, but not limited to, termination

                     5   on August 26, 2014.

                     6          74.     Ms. Vazquez’s status as an African-American Latina was the determining factor

                     7   and/or a motivating factor in Defendant’s actions.

                     8          75.     Defendant discriminated against Ms. Vazquez by treating her differently from her

                     9   non-African American Latina co-workers at the TSA.
                   10           76.     Upon information and belief, similarly situated pregnant employees outside of Ms.

                   11    Vazquez’s race and/or national origin were routinely permitted to transfer to the Oakport Office

                   12    upon request due to medical conditions, while Ms. Vazquez was denied transfer only until four

                   13    days before her pregnancy leave.

                   14           77.     Upon information and belief, similarly situated lactating female employees not of

                   15    Ms. Vazquez’s race and/or national origin were provided private rooms without interruptions to

                   16    express breastmilk. Defendant treated Ms. Vazquez and other African-American employees

                   17    differently. For example, Defendant initially told Ms. Vazquez that she and an African American

                   18    TSO known as “Princess” would be required to express milk in a bathroom. Even after Ms.

                   19    Vazquez was ultimately given the Terminal 2 Supervisor’s Office and the computer control room
                   20    to express milk, these rooms did not conform to TSA policies and she was subject to frequent

                   21    interruptions and bullying from other TSA employees.

                   22           78.     Upon information and belief, TSO Supervisors only asked Ms. Vazquez and other

                   23    African-American employees to pick up trash in the terminals.

                   24           79.     Upon information and belief, TSA employees of a race different from Ms.

                   25    Vazquez were allowed lenient breaks while Ms. Vazquez was subject to strictly timed 15-minute

                   26    breaks to express milk. For example, employees outside Ms. Vazquez’s race and national origin

                   27    were frequently permitted to take unlimited smoking breaks, extend lunch breaks to account for

                   28    the time needed to purchase food, and use the restroom at any time without seeking permission.
D ECHERT LLP
ATTO RNEY S AT LAW                                                                         SECOND AMENDED COMPLAINT
                                                                       - 12 -
 SILICON VA LLEY                                                                                       18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 13 of 17



                     1   Upon information and belief, similarly situated employee Steve Paleo would take extended lunch

                     2   breaks that did not include the time it took to purchase food.

                     3          80.     As a direct, legal, and proximate result of Defendant’s discrimination, Plaintiff has

                     4   sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

                     5   an amount to be proven at trial.

                     6                                      SECOND CLAIM FOR RELIEF

                     7                                  Discrimination on the Basis of Sex

                     8                (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e et seq.)

                     9          81.     Plaintiff re-alleges and incorporates herein the allegations set forth above.
                   10           82.     Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an

                   11    employer “to discriminate against any individual with respect to [her] compensation, terms,

                   12    conditions, or privileges of employment, because of…sex.” 42 U.S.C. §2000e-2(a).

                   13           83.     The Pregnancy Discrimination Act (“PDA”), amending Title VII to prohibit sex

                   14    discrimination on the basis of pregnancy, requires that “women affected by pregnancy, child-

                   15    birth, or other related medical conditions shall be treated the same for all employment-related

                   16    purposes…as other persons not so affected but similar in their ability or inability to work.” 42

                   17    U.S.C. § 2000e(k).

                   18           84.     Per the EEOC Enforcement Guidance on Pregnancy Discrimination and Related

                   19    Issues (June 25, 2015), lactation is a pregnancy-related medical condition.
                   20           85.     During the relevant period, Ms. Vazquez was a member of a protected class on the

                   21    basis of sex. She was a pregnant and/or lactating mother.

                   22           86.     Plaintiff suffered adverse employment actions that materially affected her terms,

                   23    compensation, conditions, or privileges of employment, including, but not limited being required

                   24    to clean and maintain the computer control room cleaned since she used it to express milk and

                   25    being terminated from employment on August 26, 2014.

                   26           87.     Ms. Vazquez’s status as a pregnant and lactating mother was the determining

                   27    factor and/or a motivating factor in Defendant’s actions.

                   28
D ECHERT LLP
ATTO RNEY S AT LAW                                                                           SECOND AMENDED COMPLAINT
                                                                        - 13 -
 SILICON VA LLEY                                                                                         18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 14 of 17



                     1            88.    Defendant discriminated against Ms. Vazquez by treating her differently from her

                     2   male, non-pregnant, and non-lactating female coworkers, including but not limited to, subjecting

                     3   her to strictly timed 15-minute breaks, failing to provide her with a room that conformed to TSA

                     4   policies, requiring her to notify supervisors when she needed to express milk, and not providing

                     5   her with the passcode to enter the computer control room, despite her repeated requests for the

                     6   passcode.

                     7            89.    Upon information and belief, Defendant accommodated other non-pregnant and/or

                     8   non-lactating employees with disabilities or medical conditions that required reasonable

                     9   accommodations during the workday. For example, similarly situated male, non-pregnant, and
                   10    non-lactating female coworkers could take medical breaks, blood test breaks, and smoke breaks

                   11    outside their 15-minute break whenever they needed and without interruptions.

                   12             90.    Upon information and belief, similarly situated male employees were given the

                   13    passcode to enter the computer control room. Additionally, similarly situated employees who

                   14    were not pregnant or lactating were not required to notify supervisors when they wished to take a

                   15    break.

                   16             91.    As a direct, legal, and proximate result of Defendant’s discrimination, Plaintiff has

                   17    sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

                   18    an amount to be proven at trial.

                   19                                       THIRD CLAIM FOR RELIEF
                   20                                                 Retaliation

                   21                   (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e et seq.)

                   22             92.    Plaintiff re-alleges and incorporates herein the allegations set forth above.

                   23             93.    Title VII of the Civil Rights Act of 1964, as amended, prohibits employers from

                   24    discriminating against an employee “because [she] has opposed any practice made an unlawful

                   25    employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a).

                   26             94.    Plaintiff engaged in protected activities consisting of, among other things:

                   27                    a.     requesting a private and reasonable lactation location;

                   28                    b.     requesting that the TSA maintain a hostile-free work environment,
D ECHERT LLP
ATTO RNEY S AT LAW                                                                            SECOND AMENDED COMPLAINT
                                                                         - 14 -
 SILICON VA LLEY                                                                                          18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 15 of 17



                     1                            including that her co-workers and supervisors stop harassing her;

                     2                     c.     lodging internal complaints of harassment and discrimination; and

                     3                     d.     initiating charges with the EEOC.

                     4          95.        As a result of Ms. Vazquez’s protected activities, Defendant’s agents and/or

                     5   employees took material and adverse employment actions against her, including creating,

                     6   permitting, and supporting a hostile work environment and improperly terminating Ms. Vazquez.

                     7          96.        Upon information and belief, Defendant’s agents and/or employees, including

                     8   those responsible for material and adverse employment actions, were aware of Ms. Vazquez’s

                     9   protected acts.
                   10           97.        Defendant’s retaliatory actions were sufficient to deter a reasonable person from

                   11    engaging in protected activity under Title VII.

                   12           98.        As a direct, legal, and proximate result of Defendant’s retaliation, Ms. Vazquez

                   13    has sustained, and will continue to sustain, economic and emotional injuries, resulting in damages

                   14    in an amount to be proven at trial.

                   15                                      FOURTH CLAIM FOR RELIEF

                   16                                          Hostile Work Environment

                   17                   (Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e et seq.)

                   18           99.        Plaintiff re-alleges and incorporates herein the allegations set forth above.

                   19           100.       Ms. Vazquez was subjected to verbal and physical conduct of a discriminatory
                   20    nature by Defendant’s agents and employees because of her color, race, and/or national origin, an

                   21    African-American Latina.

                   22           101.       Ms. Vazquez was subjected to verbal and/or physical conduct of a discriminatory

                   23    nature by Defendant’s agents and employees because of her sex and status as a pregnant and/or

                   24    lactating mother.

                   25           102.       For example, upon information and belief, at least the following TSA employees

                   26    created a hostile environment by verbally harassing Ms. Vazquez:

                   27                 a. Steve Paleo told Ms. Vazquez that she was “a disgrace to the Mexican people.”

                   28                 b. Paula Barrett made comments towards Ms. Vazquez regarding her weight during
D ECHERT LLP
ATTO RNEY S AT LAW                                                                              SECOND AMENDED COMPLAINT
                                                                           - 15 -
 SILICON VA LLEY                                                                                            18-CV-07012-JCS
                          Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 16 of 17



                     1                  Ms. Vazquez’s pregnancy that made her feel like a pig.

                     2              c. Michael Simmons yelled: “Tonette you are not going to lose your job, not even

                     3                  Obama can take your job away from you!”

                     4          103.    As alleged above, discriminatory conduct involved daily interruptions and

                     5   intrusions, bangs on the door, and hostility towards Ms. Vazquez while she was expressing milk

                     6   during her allotted breaks. Other employees searched through Ms. Vazquez’s personal

                     7   belongings and embarrassed her by placing her maternity equipment in plain view. Ms. Vazquez

                     8   was also required to clean other TSO’s trash and was falsely accused of taking extended breaks

                     9   when expressing her milk.
                   10           104.    These acts, among others, resulted in the workplace being permeated with

                   11    discriminatory intimidation, ridicule, and insult.

                   12           105.    The conduct by Defendant’s agents and employees was not welcomed by Ms.

                   13    Vazquez. She often felt treated like she was an animal or a slave.

                   14           106.    The conduct was so severe or pervasive that reasonable persons in Ms. Vazquez’s

                   15    position would find their work environment to be hostile or abusive.

                   16           107.    Ms. Vazquez believed her work environment to be hostile or abusive as a result of

                   17    Defendant’s agents’ and employees’ conduct. As a result of the hostile work environment, Ms.

                   18    Vazquez suffered a stress-induced seizure while on the job.

                   19           108.    Management level employees knew, or should have known, of the abusive
                   20    conduct. Ms. Vazquez provided management level personnel, including Sheila Danabar, Michael

                   21    Simmons, Khai Pham, Domingo Sanchez, Kandis Smith, Joseph Rodriguez, Dawn Flanagan,

                   22    Anton Seaton, among others, with information sufficient to raise a probability of unlawful

                   23    harassment in the mind of a reasonable employer. Moreover, management level employees were

                   24    themselves complicit in the abusive conduct.

                   25           109.    Defendant did not exercise reasonable care to prevent harassment in the workplace

                   26    and did not exercise reasonable care to promptly correct any harassing behavior that did occur.

                   27    Ms. Vazquez made requests to be transferred away from the hostile work environment, but her

                   28    requests were refused.
D ECHERT LLP
ATTO RNEY S AT LAW                                                                            SECOND AMENDED COMPLAINT
                                                                         - 16 -
 SILICON VA LLEY                                                                                          18-CV-07012-JCS
                           Case 3:18-cv-07012-JCS Document 87 Filed 03/16/20 Page 17 of 17



                     1           110.    As a direct, legal, and proximate result of Defendant’s hostile work environment,

                     2   Plaintiff has sustained, and will continue to sustain, economic, emotional, and medical injuries,

                     3   resulting in damages in an amount to be proven at trial.

                     4                                        PRAYER FOR RELIEF

                     5   WHEREFORE, Plaintiff Tonette L. Vazquez respectfully requests the following relief:

                     6           111.    For a declaration that Defendant’s actions and practices as alleged herein are

                     7   unlawful;

                     8           112.    Compensatory economic damages including, but not limited to, front pay, back

                     9   pay, lost value of benefits, costs of appropriate medical treatment, and costs of lost wages and
                   10    finding replacement employment, in an amount to be proven at trial, and as allowed by law;

                   11            113.    Compensatory non-economic damages, including, but not limited to, past and

                   12    future pain, suffering and emotional distress, in an amount to be proven at trial, and as allowed by

                   13    law; and

                   14            114.    For such other and further relief as this Court deems just and proper.

                   15                                             JURY DEMAND

                   16            Plaintiff demands a jury trial on all causes of action and claims to which she has a right to

                   17    a jury trial.

                   18
                         Dated: March 16, 2020                                    Respectfully submitted,
                   19
                                                                                  DECHERT LLP
                   20
                                                                                  By: /s/ Nisha Patel
                   21
                                                                                  Jonathan D. Loeb (State Bar No. 211749)
                   22                                                             jonathan.loeb@dechert.com
                                                                                  Nisha Patel (State Bar No. 281621)
                   23                                                             nisha.patel@dechert.com
                                                                                  Charles Hsu (State Bar No. 328798)
                   24                                                             charles.hsu@dechert.com
                                                                                  3000 El Camino Real, Suite 650
                   25                                                             Palo Alto, CA 94306
                                                                                  Telephone:+1 650 813 4800
                   26                                                             Facsimile: +1 650 813 4848
                   27                                                             Attorneys for Plaintiff
                                                                                  TONETTE L. VAZQUEZ
                   28
D ECHERT LLP
ATTO RNEY S AT LAW                                                                             SECOND AMENDED COMPLAINT
                                                                         - 17 -
 SILICON VA LLEY                                                                                           18-CV-07012-JCS
